             Case 7:19-cr-00497-NSR Document 249 Filed 05/12/21 Page 1 of 1

                                            LAW OFFICE S OF

                                       S USAN C. W OLFE
                                      1700 BROAD WAY , 41 ST FLOOR
                                      NE W YORK , NE W YORK 10019



    TEL     (917) 209-0441                                                        Susan C. Wolfe, Esq.
    EMAIL   scwolfe@scwolfelaw.com
                                                                                   Diane Fischer, Esq.
                                                                                          Of Counsel




                                                        May 12, 2021


    VIA ECF

    Hon. Judge Nelson S. Román
    United States District Judge
    United State District Court
                                                                           5/12/2021
    300 Quarropas Street
    White Plains, NY 10601

            Re: United States v. Mordechay Malka, et al.,19-cr-497-NSR

    Dear Judge Román:

           I am writing as stand-by counsel to Mordechay Malka to join in the request made by
    co-standby counsel Howard Tanner regarding delivery of the defendant’s laptop. (ECF Dkt.
    No. 247). We also were notified by Dell that the delivery date for the laptop we purchased
    for Mr. Malka, which was scheduled for May 13, 2021, has likewise been delayed until May
    17, 2021. (See attached email notification from Dell, dated May 11, 2021.) We therefore
    ask the Court to extend the deadline to deliver the laptop to the government until
    Wednesday, May 19, 2021.


                                                        Respectfully submitted,


                                                        Diane Fischer
In light of the delays from Dell reported by Mr. Tanner (ECF No. 247) and Ms. Wolfe (ECF
No. 249), the Court extends to Wednesday, May 19, 2021 the deadline for all standby counsel
to provide their respective laptops to the Government.
The Clerk of Court is directed to terminate the motion at ECF No. 249. Standby counsel are
directed to mail a copy of this endorsement to their respective pro se Defendants and file proof
of service on the docket.
                           Dated: May 12, 2021
                                  White Plains, NY
Case 7:19-cr-00497-NSR Document 249-1 Filed 05/12/21 Page 1 of 1
